﻿
The present statement was scheduled to be made before the General Assembly by the Permanent Representative of Iraq to the United Nations on behalf of the Minister for Foreign Affairs of my country, Mr. Tariq Aziz. Unfortunately, Doctor Al-Anbari is feeling indisposed, which has prevented him from coming here to deliver this statement. He therefore charged me with making the statement on his behalf.
The present statement was scheduled to be made before the General Assembly by the Minister of Foreign Affairs of my country. As matters stand, however, he has been prevented from doing so by the position of the United States authorities, as explained in the letter dated 23 September 1990 addressed to the Secretary-General by my country's Minister of Foreign Affairs and circulated in document S21812.
As has been the case in past years, we requested the United States authorities to permit a special aeroplane carrying the Minister of Foreign Affairs and the members of the Iraqi delegation to land in New York. Those authorities, however, refused to grant our request and suggested the use of commercial airlines. This could only mean that the United States is in fact deliberately preventing the Minister for Foreign Affairs of my country from coming to New York to participate in the proceedings of the General Assembly, present Iraq's point of view on the events and enter into dialogue with representatives of other States. 
It is worth mentioning in this regard that, in spite of our contacts with the Secretary-General and the United Nations Secretariat and its contacts with the United States Mission on the matter, the Secretariat has done nothing to press the United States side to reverse the measures which have prevented the Foreign Minister from participation.
Having made this clarification, I shall now proceed to read the statement: "Sir, it is a source of pleasure for me and ray delegation to congratulate you on your election to the presidency of the General Assembly's present session. In this regard, I should like to assure you of our total willingness and sincere desire to co-operate with you to ensure the success of your task.
"My delegation expresses its congratulations to the delegation of Namibia, which is present at this session after the achievement by the struggling people of Namibia of its glorious victory against the racist Pretoria regime and the establishment of its newly independent State.
"We also welcome Liechtenstein as a new Member of the United Nations Iraq also salutes the German people on the recent achievement of its unity. This has special significance for Iraq, which believes in Arab unity and aspires to it. Proceeding from this, Iraq hails and offers its blessings to the achievement of the unity of brotherly Arab Yemen.
"The recent events which have taken place in the region have raised and continue to raise a number of vital issues which the international community, and the countries of the third world in particular, need to analyse deeply and draw the right conclusions from them. The reason is that these events and the way the United States and its Western allies have acted in relation to them indicate beyond any doubt that our world is entering a new era. Some would imagine that for the peoples of the world, and the peoples of the third world in particular, holds the promise of more favourable conditions than those which prevailed in the cold war era. However the bitter truth is that this new era is one of resurgence of Western imperialism under the leadership of the United States, at times with the tacit acquiescence of other great Powers and at others with their active participation.
The Western imperialist alliance, under the leadership of the United States, is now orchestrating a large-scale disinformation campaign on a world level for which all the capabilities of the United States and Western political and information machinery - to say nothing of the military machine - have been pressed into service with a view to deluding the peoples of the world into believing that that alliance, whoso history in dealing with the causes of the world's peoples is dark indeed, has turned today into a defender of international law, the Charter of the United Nations and a so-called international order.
Regardless of any diversity of views on the Kuwait issue, we must not ignore the quintessential issues which the United States and its allies are doing their best to obfuscate and overshadow with disinformation. Those issues are the following,
First, the United States and its allies are deliberately and arbitrarily trying to conceal the fact that the Kuwait issue has a history that has its roots in the colonialist past. In 1913, Britain took it upon herself to sever Kuwait from Iraq; the fact that all the successive Iraqi Governments over the past 70 years, regardless of whether they were monarchical or republican, have refused to accept that colonialist act. As a matter of fact, this question has been the subject of dispute in the Arab League and the United Nations in the 19608. At the same time, the United States and its Western allies are deliberately concealing the developments and events which have led to the present situation and the fact that they started several months before 2 August 1990 with a large-scale campaign of conspiracy, defamation and siege against Iraq which included boycott measures that covered the stoppage of food exports to Iraq and embraced the scientific and technological fields.
On 4 September 1990 I addressed to the Ministers of Foreign Affairs of the world a letter in which I explained the history of this question and those developments. Therefore, I shall refrain from touching on these matters here.
"Secondly, the events in question have taken place in the Arab region. This is a region which, for many decades, has had its own mechanisms and procedures for dealing with the problems which arise there. The events began on 2 August 1990. On 3 August, His Majesty King Hussein sought to convene, on 4 or 5 August, a mini summit meeting in Jedda, which was to be attended by Iraq, Saudi Arabia, Egypt, Yemen and Jordan and was scheduled to deal with the problem within the framework of the usual Arab mechanisms and procedures. But the Arab party that was supposed to host the meeting, namely, Saudi Arabia, reneged on the meeting after having agreed to have it convened. Two days after the date scheduled for that meeting. United States forces landed in the Arabian Peninsula. That makes it clear enough that it was the United States which put the Arab mechanism out of action and decided to take control of the political situation itself. One day after its forces had landed in the Arab Peninsula, the United States had its henchmen in the region convene a meeting in Cairo not with the aim of considering and dealing with the question within the mechanisms and procedures by which Arab issues are normally resolved but with a view to obtaining its collaborators' support for the United States occupation and United States control over the political situation, a matter which led to a sharp deviation in the ranks of Arab governments. Since then, sincere Arab parties have sought to restore the Arab mechanism and procedures for dealing with this question, but the United States has suppressed and reviled such attempts; it has even threatened the leaders undertaking them and used the Security Council as a tool to frustrate any sincere Arab effort.
"Thirdly, this fact sheds light on what has taken place and continues to take place in the Security Council. From the very first day of the events, the United States has resorted to the convening of an emergency meeting of the Security Council and placed before the Council a resolution based on Chapter VII of the United Nations Charter. For the first time in its history, the Security Council did not allow enough time for the Minister of Foreign Affairs of the State concerned in the issue to be able to participate in its deliberations; nor did the Council provide any opportunity for the participation of any Arab representatives who could make a responsible contribution to those deliberation·. The United States called for the meeting at 4:45 New York time on the morning of 2 August; it submitted a draft resolution and insisted that it be adopted just hours after its submission; then it proceeded to build the subsequent political activity on the basis of that resolution though it knew full well that to have a resolution of that kind passed in such a hasty fashion would preclude all possibility of any serious and responsible search for suitable solutions to the issue, especially on the Arab side, It is especially regrettable that other international parties have yielded to this line of action which has blocked and continues to block the responsible approach to the issue. Resolution 660 (1990) is unprecedented in the history of the Security Council whether in terms of the hasty way in which it was passed and discussed or in terms of its direct leap to Chapter VII within the first hours of the occurrence of the events. 
Fourthly, in a manner which has no precedent in history of the United Nations, the United States and its Western allies had the Security Council pass a series of consequent resolutions, each of which has had the effect of causing further aggravation and escalation of the situation and of blocking every responsible effort to seek a resolution. In addition to this deliberate political hysteria on their part, the United States and its allies proceeded following the events to mobilize their fleets, their aircraft and their ground forces in the region in a manner that had had no parallel in contemporary history, thus bringing the entire region, and the entire world - to the brink of a devastating war.
"Fifthly, we have to ask, and to ask forcefully with the events of contemporary history in mind, are the United States and its Western allies taking this stand to defend international law and the Charter and the just rights of peoples? If the United States and its Western allies are, as they now claim, such firm upholders of principles why then have all the problems and crises in the world remained unsolved? Why do we come here every year to complain of the continued existence of those problems and crises? To whom have our complaints been addressed? Have they not been addressed to America and its allies whose actions and policies have been at the root of the problems and crises as well as of the procrastination in resolving them? Have not America and its allies been the ones who have used the veto to gnash the resolutions we have submitted to the Security Council, thus providing a cover for the violations committed by their allies in Tel Aviv and Pretoria? Have they not been the ones who have treated with contempt the resolutions which, once in a while, we have succeeded in having adopted by the General Assembly where the third world States have a numerical majority? 
Why have the questions of Palestine, the Middle East and Lebanon remain unsolved to this very day? What was the fate that overtook the Security Council resolutions on those questions, which have numbered, so far, 166 ¡resolutions? Why does Israel continue to occupy Arab territories and why bas it had the temerity to declare that they are part of the land of Israel? Why has Israel been able to call the West Bank, Judea and Samaria and declare that occupied Al-Quds is its eternal capital? Why has all this been possible under the vary eyes of those who have shown fir, resolve to have Security Council resolutions implemented - only after the Council adopted its well-known resolutions following the events of 2 August 1990?
"The record of the United Nations is replete with condemnations of the policy of the United States. We all know the stand taken by the United States and its allies, especially Britain, towards such issues as independence, racial discrimination, coequal economic relations and the ,any other issues which every year are presented here in the General Assembly only to be opposed by every possible means by the representatives of America and the Nest, thus hindering our sincere efforts to have the, resolved in accordance with international law, the United Nations Charter and the criteria of justice and equity.
"The United States has used the veto 81 times to stop the adoption of Security Council resolutions which, in the majority of eases, dealt with the rights of the Palestinian people, Israeli aggressions against the Palestinian people and neighbouring Arab States, together with resolutions on South Africa. This year alone, the United States has used the right of veto seven tines to oppose draft resolutions on the question of Palestine. 

"Furthermore, the resolutions which the Security Council has been able to adopt on the questions of Palestine, the Middle East and Lebanon, and in which it calls for the withdrawal of Israeli forces from the Palestinian and Arab territories it occupies, have not been implemented to this very day. The same is true of 44 resolutions on Lebanon adopted since 1978. Israel has continued to occupy South Lebanon since 1982.
"The General Assembly, for its part, has adopted over 400 resolutions on the question of Palestine and the Middle East. The majority of those resolutions have been opposed by the United States. The resolutions, especially those which called for enabling the Palestinian people to exercise its inalienable rights, have not been implemented because, alone among the peoples of the world, the Palestinian people is denied recognition of its right to self-determination by the United States and Israel.
"To this number must be added the many other resolutions on the rights of the Palestinian people and the question of the Middle East passed by the specialised agencies - resolutions which Israel has ignored just as it has ignored Security Council and General Assembly resolutions, relying on United States opposition to them. We would mention in particular the resolutions adopted by the United Nations Educational, Scientific and Cultural Organisation, the International Labour Organisation, the World Health Organisation and the International Civil Aviation Organisation.
We are witnessing in this particular period a new campaign of settler colonialism taking the form of Jewish emigration from the Soviet Union and Eastern European countries for the purpose of perpetuating the Zionist occupation of Palestinian and other Arab territories and establishing the so-called greater Israel. The States which are sponsoring this campaign on the pretext of defending human rights and the right to emigrate, refuse at the same time to allow the Palestinian people to exercise those very rights the right to return to its homeland in spite of the numerous resolutions in which the United Nations, since 1948, has recognised the right of return and which have remained unimplemented to this very day. Now the Zionist emigration operation is being carried out at the expense of this Palestinian right and with a view to squeezing those Palestinians who have remained out of their land.
"We Arabs, and we the peoples of the world, must not draw the wrong conclusions. The United States and its Western allies, who are raising such a hue and cry in connection with the recent resolutions which they have dictated in the Security Council, are not now experiencing a belated awakening of conscience. On the contrary, they are rushing the world, on a tidal wave of one of the most dangerous and pernicious campaigns of disinformation in history, into a new imperialistic era. In this they are taking advantage of the disruption of the international balance which followed the events in the Soviet Union and Eastern Europe. There is now a rush to put that new imperialistic order in place and consolidate its foundation before the peoples of the world wake up, recover from the stunning blow and start looking for ways that would enable them to restore the balance in such a manner as to protect their independence and make it possible to base relations on a certain degree of justice. 
"The rulers of the United States and its Western allies are neither defenders of international law nor upholders of the Charter. Just exactly as the United States President, George Bush, has stated, they are defenders of the capitalist monetary system, of which the investments by the former Kuwaiti regime, amounting to over $200 billion, constitute one of the principal props. They are seeking to gain control over the oil reserves in the Gulf so as to have a free hand in manipulating the needs of the world, and especially the needs of the peoples of the third world, for this important commodity. The United States is seeking, in a dangerously coercive vein, to impose its leadership on the world. This intention was disclosed by
President George Bush in his speech before Congress on 11 September 1990, when he said that the American objectives in the Gulf were clear, and American goals were well-defined and well-known. America and the world, he said, must defend common vital interests, and in pursuit of these goals the United States should fear nothing. He emphasised that the involvement of the United States predated the events and would survive them. That is why the United States is raising artificial fears about Iraqi control of 20 per cent of the oil reserves while it and its Western allies were quite happy when those reserves were under the control of a handful of sheikhs.
"The real reason for this operation to incite fear is that Iraq, although it is an oil-producing country, considers itself, both in fact and in principle, a third-world country, a country that shares the feelings of other third-world countries, stands in solidarity with them and upholds their causes. In the 1970s, before the war with Iran, Iraq had given more than $9 billion in aid to various countries in Africa, Asia and Latin America.
"That, then, is the reason. They are out to fight against the control by an independent country over its national wealth, of which it was robbed by force and conspiracy in the days of colonialism. They are dead set against the investment of such wealth in sound self-reconstruction. Their aim is to ensure that that independent country should not become an active party in extending selfless, disinterested assistance to its brother Arab and third-world States as it did up to 1979.
"When, on 10 September 1990, Iraq announced that it was prepared to supply oil, free of charge, to third-world countries, the United States and its allies mobilised their political and military machine to intimidate those countries and make transportation of the oil impossible. Now those countries are compelled to pay twice the price they paid just a few weeks ago. On the other hand, the United States, which until a few weeks ago resisted normal and balanced increases in the price of oil in response to supply and demand, is now intent on keeping the price high, because it is now blackmailing its oil-producing allies into using the earnings accruing from the higher prices to cover the heavy financial costs of its military build-up against Iraq.
"We must fully ponder the generosity shown by the United States, the other major capitalist countries and the capitalist Arab countries in defraying the expense of the military build-up against Iraq. In the course of a few weeks, some $20 billion has been amassed for that campaign. When did these countries ever show such generosity and raise even a few million dollars to provide relief to those who die of hunger in Africa, to the millions of refugees from the wars in Afghanistan and Cambodia, or to the Palestinian refugees who have been and continue to be expelled by Israel from their own land?
"When did these countries ever show such generosity in dealing with the problems of indebtedness that are crushing third-world peoples in Latin America, Africa and Asia? When did these countries ever show any generosity at all in helping countries in the Middle East region that are suffering crippling economic crises? One of those countries, a country which has enlisted in the ranks of the American campaign, has hundreds of thousands of citizens who actually live in cemeteries in the absence of any realistic hope of finding any kind of housing.
"The United States is not doing what it is doing for the sake of the Charter, international law or the rights of peoples. The United States and its Western allies are seeking, through this military, political and information campaign, to gain control over the oil-fields and to impose their imperialist political, economic and military hegemony over the world, especially over the countries of the third-world.
"Therefore, the countries of the third-world should be on their guard against being carried away by the disinformation campaign now being orchestrated by American and Western imperialism. The countries of the third world should take cognisance of the quintessential facts of the situation and should look after their own very real interests. Should any of them have their own views on the subject of Kuwait, they would be well advised to avoid taking hasty positions before acquainting themselves with the facts as they really exist on the ground and should not confuse their own motives with the ulterior motives of America and its allies. America and its allies are only seeking to provide a cover with their disinformation campaign for the imperialist aims which lie behind their military occupation of the Gulf and of the Arabian Peninsula.
"From all this, there clearly emerges a basic fact that cannot be ignored - namely, that in the Middle East region there are so many bitter and complex issues that it would be practically impossible to give preference to one over the other. The whole region is seething with anger and teeming with explosive problems. Such was the case before August 1990. What used to be said from this rostrum by the representatives of the States in the region confirms this fact. Therefore, if the five permanent members of the Security Council, and the Security Council as a whole, are really interested in upholding the Charter and international law and are really earnest in wishing to establish peace and justice in the region, the way to such goals is well known. On 12 August 1990 President Saddam Hussein proposed that all the issues of the region - Palestine, Lebanon, the Gulf, and others - should be considered on an equal footing; that the Security Council should seek to establish common principles and criteria to deal with these issues; and that these principles and criteria should be applied in dealing with all the issues of the region, with due attention to the particularities and backgrounds of each issue. In this way, it would be possible to achieve real justice and peace, resolve the difficult problems of the region, and make the people there feel that they can have peace and can look forward to a future.
"A number of countries have shown interest in these ideas, but the United States and Britain have sought to suppress any tendency to give them consideration. This indicates bad faith and an unwillingness to deal with the issues of the region on an equitable basis. It even amounts to a reaffirmation of the insistence of the United States and its allies in dealing with the issues of the region and of the world with double standards.
"The free countries of the world that really believe in the Charter and in international law, and are sincerely interested in peace, are under an obligation to press unremittingly for a comprehensive and just solution to all the issues of the region."
